FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 16, 2021



In the Court of Appeals of Georgia
 A21A0655. PARR et al. v. COOK COUNTY SCHOOL DISTRICT
     et al.

      BARNES, Presiding Judge.

      David and Carrie Parr, individually and as next friends of their minor child

Hope Parr, sued a county school district and several of its alleged employees. The

trial court dismissed the entirety of the Parrs’ suit on immunity grounds. We affirm

in part and reverse in part.

      The Parrs’ complaint alleged that on November 3, 2017, Hope was burned by

food in the lunchroom of the Cook County Elementary School. Specifically, the

complaint alleged that as she was transferring corn nibblets from her Styrofoam cup

to her plate, the substance fell on her body resulting in burn injuries; and that the food

had been heated to an excessive temperature and was not adequately secured in the
cup. Seeking damages for negligence, the Parrs named five defendants as follows: (i)

the Cook County School District (hereinafter “School District”); (ii) Gwyn Thornton,

as a teacher and/or paraprofessional assisting Hope with that day’s lunch actions; (iii)

Haley Pennington, as a teacher and/or paraprofessional who was responsible for

ensuring that either she or her paraprofessional appropriately assisted Hope with her

lunch; and (iv and v) Jane Doe 1 and Jane Doe 2, as lunchroom employees of the

School District. The four individual defendants, as the Parrs further alleged in their

complaint, had breached ministerial duties to: maintain a reasonable and safe

temperature of the food prepared and served in the lunchroom; supervise their child

during all lunchroom activities; serve the food in a secure and safe manner; and

ensure that the food was not served at an excessive temperature and in an unstable

and unsafe cup.

      The defendants filed a motion requesting the trial court to “dismiss this action

with prejudice pursuant to OCGA § 9-11-12 (b) (1) and 12 (b) (6) and/or for

[j]udgment on the [p]leadings for failure to state a claim upon which relief can be

granted.” The defendants argued that the School District and its employees were

entitled to immunity from the Parrs’ claims. Discerning that the Parrs’ claims were



                                           2
barred either by sovereign immunity or official immunity, the trial court granted the

defendants’ motion.

      For reasons explained more fully below, we agree that sovereign immunity

barred the claims against the School District and against the individual defendants in

their official capacities. We disagree, however, with the trial court’s dismissal of the

claims against the individual defendants in their personal capacities on grounds of

official immunity.

      1. Sovereign immunity. “We review de novo a trial court’s grant of a motion to

dismiss on sovereign immunity grounds, bearing in mind that the party seeking to

benefit from the waiver of sovereign immunity has the burden of proof to establish

waiver.” (Citations and punctuation omitted.) Everson v. DeKalb County School

Dist., 344 Ga. App. 665, 666 (1) (811 SE2d 9) (2018); see Fulton County School Dist.

v. Jenkins, 347 Ga. App. 448, 449 (820 SE2d 75) (2018).

             In Georgia, sovereign immunity “protect[s] governments at all
      levels from unconsented-to legal actions.” Gilbert v. Richardson, 264
      Ga. 744, 745 (1) (452 SE2d 476) (1994). In 1991, an amendment to
      Georgia’s Constitution authorized our General Assembly to [“]waive the
      state’s sovereign immunity from suit by enacting a State Tort Claims
      Act, in which the General Assembly may provide by law for procedures
      for the making, handling, and disposition of actions or claims against the

                                           3
      state and its departments, agencies, officers, and employees, upon such
      terms and subject to such conditions and limitations as the General
      Assembly may provide.[”] Ga. Const. of 1983, Art. I, Sec. II, Par. IX (a).
      Under this authority, the General Assembly enacted the Georgia Tort
      Claims Act, OCGA § 50-21-20 et seq. “The Georgia Tort Claims Act
      provides for a limited waiver of the state’s sovereign immunity for the
      torts of its officers and employees, but it expressly excludes school
      districts from the waiver. OCGA § 50-21-22 (5).” Wellborn v. DeKalb
      County School Dist., 227 Ga. App. 377, 379-380 (4) (489 SE2d 345)
      (1997). Consequently, [the Parrs’] tort claims against the School District
      and [its alleged employees], in [their] official capacit[ies], are barred by
      the doctrine of sovereign immunity. See id.; Price v. Dept. of Transp.,
      257 Ga. 535, 537 (361 SE2d 146) (1987) (suits against public employees
      in official capacities are in reality suits against the state; employees so
      sued are entitled to sovereign immunity).


(Punctuation omitted.) Everson, 344 Ga. App. at 666-667 (1) (determining that “[the

plaintiff’s] claims . . . against the [s]chool [d]istrict and [its former superintendent],

in his official capacity, [were] barred by the doctrine of sovereign immunity,” where

[the plaintiff] failed to meet his burden of demonstrating a waiver of sovereign

immunity for [his] claims”). See also Fulton County School Dist., 347 Ga. App. at

453 (concluding that the school district was entitled to dismissal of the guardian-

grandmother’s negligence claims against the school district – which alleged that the



                                            4
school bus driver failed to ensure her special needs grandchild exited the bus along

with the other students, and the child consequently remained on the bus for hours

after the driver had parked it for the evening – because the guardian-grandmother

failed to demonstrate a statutory waiver of the school district’s sovereign immunity);

Coffee County School Dist. v. Snipes, 216 Ga. App. 293, 296 (454 SE2d 149) (1995)

(concluding that the school district was entitled to sovereign immunity after a student

fell and fractured her elbow during recess in the school’s gymnasium, where there

was no legislative act specifically providing for a waiver of the school district’s

sovereign immunity).1




      1
         See generally Cobb County School Dist. v. Learning Ctr. Found. of Cent.
Cobb, 348 Ga. App. 66, 68, n.4 (821 SE2d 127) (2018) (“Under Art. I, Sec. II, Par.
IX of the Georgia Constitution of 1983, sovereign immunity extends to a county-wide
school district. This immunity would extend to the named individuals whom the
[plaintiff] sued in their official capacities.”) (citation omitted); Fulton County School
Dist., 347 Ga. App. at 449 (“[S]overeign immunity of the State and its departments
and agencies can only be waived by an Act of the General Assembly, which
specifically provides that sovereign immunity is thereby waived and the extent of
such waiver.”) (citations and punctuation omitted.); Stone v. Taylor, 233 Ga. App.
886, 887 (1) (506 SE2d 161) (1998) (“Sovereign immunity is the immunity provided
to governmental entities and to public employees sued in their official capacities.”);
Coffee County School Dist., 216 Ga. App. at 294 (“Like the counties within which
they are created, such school districts are political subdivisions of the state entitled
to the sovereign immunity extended to the state.”).

                                           5
      The Parrs have spent much of their brief discussing how ministerial acts differ

from discretionary ones, but any such distinction is unavailing with regard to whether

sovereign immunity bars their claims. See City of Atlanta v. Mitcham, 296 Ga. 576,

582 (2) (769 SE2d 320) (2015) (reiterating that whether an act performed by a

governmental employee is ministerial or discretionary is not a consideration in the

analysis of whether the governmental entity’s sovereign immunity has been waived,

because “sovereign immunity applies equally to, i.e., bars claims arising from, both

ministerial and discretionary acts”); Seay v. Cleveland, 270 Ga. 64, 65 (1) (508 SE2d

159) (1998) (espousing that the county’s sovereign immunity applied equally to

ministerial and discretionary acts).

      2. Official Immunity. Official immunity is also known as qualified immunity.

McDowell v. Smith, 285 Ga. 592, 593 (678 SE2d 922) (2009).

      [Such doctrine] offers public officers and employees limited protection
      from suit in their personal capacity. Official immunity protects
      individual public agents from personal liability for discretionary actions
      taken within the scope of their official authority, and done without
      wilfulness, malice, or corruption. Under Georgia law, a public officer or
      employee may be personally liable only for ministerial acts negligently
      performed or acts performed with malice or an intent to injure.


(Citation and punctuation omitted.) Everson, 344 Ga. App. at 667 (2).

                                          6
      In their complaint, the Parrs made no claim that the individual defendants had

acted with malice or an intent to injure; instead, and as detailed above, the Parrs

sought to hold the individual defendants liable for alleged ministerial acts negligently

performed.2 Confronted by the defendants’ motion to dismiss on immunity grounds,

the Parrs argued, inter alia, that dismissal would be premature, urging that

“determinations of discretionary and ministerial duties require[d] a . . . fact specific

inquiry which require[d] that the Motion be dismissed until discovery [could] be

completed.” The trial court rejected the Parrs’ position, dismissing their claims

expressly under Barnett v. Atlanta Independent School Sys., 339 Ga. App. 533 (792

SE2d 474) (2016), aff’d as modified by Barnett v. Caldwell, 302 Ga. 845 (809 SE2d

813) (2018). In Barnett, this Court espoused that “it is well-established that the task

of supervising and controlling students is a discretionary act entitled to official

immunity.” Barnett, 339 Ga. App. at 537.

             When considering the question of whether the trial court erred in
      granting [the defendants’] motion to dismiss based upon qualified


      2
         See generally Barnett v. Caldwell, 302 Ga. 845, 847-848 (II) (809 SE2d 813)
(2018) (“[T]eachers may be held personally liable for negligence relating to their
official duties only when performing ‘ministerial’ acts; ‘discretionary’ acts are only
subject to suit when performed with actual malice or intent to cause injury.”).


                                           7
      immunity, we must remember that a motion to dismiss for failure to state
      a claim should not be granted unless it appears to a certainty that the
      plaintiff would not be entitled to relief under any state of facts which
      could be proved in support of his claim. If, within the framework of the
      complaint, evidence may be introduced which will sustain a grant of
      relief to the plaintiff, the complaint is sufficient.


(Citation and punctuation omitted.) Everson, 344 Ga. App. at 668-669 (2).

      Here, we cannot say that the Parrs would not be entitled to relief “under any

state of facts which could be proved in support of [their] claim[s].” (Citation and

punctuation omitted.) Everson, 344 Ga. App. at 669 (2). As the parties and the trial

court ascertained, “the pivotal determination in this case is whether the school

officials’ [alleged] actions or inactions constitute the violation of a ministerial or

discretionary duty.” Austin v. Clark, 294 Ga. 773, 774 (755 SE2d 796) (2014).

      [A] ministerial act is commonly one that is simple, absolute, and
      definite, arising under conditions admitted or proved to exist, and
      requiring merely the execution of a specific duty. A discretionary act,
      however, calls for the exercise of personal deliberation and judgment,
      which in turn entails examining the facts, reaching reasoned
      conclusions, and acting on them in a way not specifically directed. The
      answer to this pivotal distinction between a discretionary and a
      ministerial duty is highly fact-specific, and due to the current procedural
      posture of this case, cannot be definitively answered.


                                           8
(Citation and punctuation omitted.) Id.

      As the record shows, when the defendants filed their motion to dismiss, they

contemporaneously filed answers and a motion to stay discovery. In their brief in

support of the latter, the defendants called the trial court’s attention to their motion

to dismiss, and asserted that “[i]f granted, this Motion to Dismiss would dismiss this

action in its entirety.” About two weeks later, the trial granted the motion for a

protective order, staying discovery “until the court rules on [the pending motion to

dismiss the Parrs’ claims on immunity grounds].” Hence, if it had begun at all,

      discovery in this case [was] extremely limited and the record, to date,
      contains no [employee handbook, school policy, or other such job-
      related materials] for the individuals being sued. At this time, it cannot
      be said that the allegations of the complaint disclose with certainty that
      [the Parrs] would not be entitled to relief under any state of provable
      facts asserted in support. For example, there conceivably could be
      evidence of some explicit detailed laundry list of discrete tasks each
      individual defendant was required to perform [in connection with the
      allegations of the complaint].[3] At this stage in the litigation, it does not
      matter that the existence of such a laundry list is unlikely. For the same
      reason, . . . it does not matter that [the Parrs have] pointed to no specific

      3
        See generally Wyno v. Lowndes County, 305 Ga. 523, 527-528 (3) (824 SE2d
297) (2019) (“A ministerial duty may be established by evidence such as a written
policy, an unwritten policy, a supervisor’s specific directive, or a statute.”) (citation
and punctuation omitted).

                                            9
      and clear procedures or methods [that were established by the School
      District]. This is factual evidence which may or may not be developed
      during discovery and can be considered on a subsequent motion for
      summary judgment.


(Citation, punctuation, and emphasis omitted.) Austin, 294 Ga. at 775. Given the

foregoing, we conclude that the trial court erred by granting the motion to dismiss

with respect to the claims alleged against the individual defendants in their personal

capacities. See id.; Everson, 344 Ga. App. at 669 (2) (rejecting the defendant’s

proposed construction of the complaint, and determining that the allegations therein

were adequate to withstand a motion to dismiss at such “preliminary stage of the

litigation,” and explaining further that “questions of this complaint’s evidentiary

sufficiency must await summary judgment on the issue of whether [the defendant

was] entitled to qualified immunity”) (citation and punctuation omitted).

      Indeed, as the Supreme Court of Georgia clarified upon its certiorari review of

Barnett, 339 Ga. App. 533, the very case relied upon by the trial court in this case:

“[T]here should be no special category of absolute immunity for school employees,”

and “[t]o the extent that language used in prior Court of Appeals’[] decisions may

suggest that school employees’ supervision of students is always and inalterably



                                         10
discretionary, that conclusion would be overbroad.” (Citation and punctuation

omitted.) Barnett, 302 Ga. at 851 (II).

      Judgment affirmed in part and reversed in part. Gobeil and Markle, JJ.,

concur.




                                          11